Case 8:20-cv-01973-JLS-DFM Document 46 Filed 04/15/21 Page 1 of 2 Page ID #:1065

   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-01973-JLS-DFM                                         Date: April 15, 2021
  Title: Clifford Rosen et al v. Urban Commons, LLC et al
  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

        Melissa Kunig                                                  N/A
         Deputy Clerk                                             Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:               ATTORNEYS PRESENT FOR DEFENDANT:

                Not Present                                       Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER DENYING PLAINTIFFS’ EX
               PARTE APPLICATION FOR A TEMPORARY PROTECTIVE
               ORDER, TEMPORARY RESTRAINING ORDER, OR
               EXPEDITED DISCOVERY (Doc. 34)

          On March 30, 2021, Plaintiffs Clifford Rosen and Ronald A. Christensen filed an
  ex parte application for a right to attach order and writ of attachment, or, in the
  alternative, a temporary protective order or restraining order. (App., Doc. 34.) Plaintiffs
  also requested expedited discovery. (See id.) Defendants opposed. (Doc. 39.) With the
  exception of the alternative request for a temporary protective or restraining order, the
  application was automatically referred to the Magistrate Judge under General Order 05-
  07.
          On April 1, 2021, Magistrate Judge McCormick denied the application, primarily
  because he found Plaintiffs had failed to show “that great or irreparable injury would
  result to the plaintiff if issuance of the order were delayed until the matter could be heard
  on notice” as required for a writ of attachment to issue under California law. (Doc. 41 at
  3 (citing Cal. Civ. Proc. Code §§ 485.010(a), 485.210(c)).) While denying Plaintiffs’
  request to proceed ex parte, the Magistrate Judge permitted Plaintiffs to refile the matter
  as a noticed motion to be heard on an expedited basis. (Id. at 4.)
          This Court now addresses Plaintiffs’ alternative requests for (1) a temporary
  protective order pursuant to California law to preclude the transfer or encumbrance of
  any of Defendants’ property, to restrict Defendants’ ability to withdraw or transfer
  moneys in bank accounts, and to create a lien on all of the Defendants’ attachable
  property in favor of Plaintiffs (App. at 20); or (2) a temporary restraining order freezing
  Defendants’ assets in the total sum of $750,000 related to Plaintiffs’ rescission claim at
  issue in this case. (Id.) As with the standard governing the issuance of a writ of

  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            1
Case 8:20-cv-01973-JLS-DFM Document 46 Filed 04/15/21 Page 2 of 2 Page ID #:1066

   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-01973-JLS-DFM                                         Date: April 15, 2021
  Title: Clifford Rosen et al v. Urban Commons, LLC et al

  attachment, Plaintiffs’ alternative requests for a temporary protective order under
  California law or a TRO under Federal Rule of Civil Procedure 65(b) require showing
  that irreparable harm would result if the matter were heard on a regularly noticed motion.
  See Cal. Code Civ. Proc. § 486.020 (requiring a showing that the movant “will suffer
  great or irreparable injury . . . if the temporary protective order is not issued”); Winter v.
  Natural Res. Def. Council, 555 U.S. 7, 24-25 (2008) (the party moving for preliminary
  injunctive relief must make a showing of irreparable harm).
          Having reviewed the application and supporting evidence, the Court adopts
  Magistrate Judge McCormick’s reasoning in finding Plaintiffs failed to make a showing
  of irreparable harm. (Doc. 41 at 3-4.) This reasoning applies with equal force to
  preclude Plaintiffs’ request for a temporary protective order or ex parte treatment of
  Plaintiffs’ request for an asset freeze. The Court also finds that Plaintiffs’ have failed to
  explain or sufficiently demonstrate a need for expedited discovery.
          Accordingly, Plaintiffs’ ex parte request for a temporary protective order, TRO,
  and expedited discovery is DENIED. (Doc. 34.) Moreover, because the Magistrate
  Judge indicated that he would hear Plaintiffs’ request for a writ of attachment on
  shortened time if they refiled it as a noticed motion, and because Plaintiffs’ request for a
  temporary protective order or TRO was made in the alternative, the Court will not hear a
  request for freeze of Defendants’ assets as a regularly-noticed motion until Plaintiffs have
  pursued their request for a writ of attachment before the Magistrate Judge.

                                                                Initials of Deputy Clerk: mku




  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            2
